Filed 10/30/15 In re G.Z. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re G.Z., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F071211

         Plaintiff and Respondent,                                               (Super. Ct. No. 513673)

                   v.
                                                                                         OPINION
G.Z.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County.
Valli Israels, Judge.
         Kristen Owen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Detjen, Acting P.J., Franson, J. and Smith, J.
       The court found that appellant G.Z. was a person described in Welfare and
Institutions Code section 602 after it sustained allegations charging him with five counts
of misdemeanor vandalism (Pen. Code, § 594, subd. (a)(1)). Following independent
review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On August 16, 2014, at approximately 9:39 p.m., Angelica Legatos was driving by
Douglas Drive and Running Lane in Ceres, California when she noticed two boys holding
what appeared to be spray cans and acting suspicious. Legatos stopped her car and got
out. After receiving a call from her father about two suspicious boys walking through the
neighborhood, she decided to follow the boys and caught up with them down the street.
Legatos followed the boys for 15 minutes with her car lights off and she called the police
after seeing them spray paint a trash can and attempt to break into a backyard. The boys
reversed the direction they were walking which required Legatos to drive around a park
to continue following them. When she caught up to them again, the boys split up and
Legatos had to quickly decide which one to follow. Legatos continued following the boy
who was dressed in all black and wore a black hat. After passing him, Legatos called
police again and was informed they had detained a suspect.
       At approximately 9:39 p.m., Ceres Police Officer Jeremy Caron was dispatched to
a location on Running Lane on a report of two suspicious persons walking into yards.
When he arrived in the area, he saw appellant walking on the street. Officer Caron shone
his spotlight on appellant and he immediately dropped a can of spray paint to his side.
Officer Caron drove towards appellant and stepped out of the vehicle to contact him.
Appellant slid one hand behind his back, which prompted the officer to draw his service
revolver and point it at him. After detaining appellant, Officer Caron noticed dark
colored paint on the fingertips of appellant’s right hand that was the same color as the
paint in the spray can.



                                             2.
       Officer Brittany England also responded to the area. She found six locations
where graffiti had been sprayed with black paint and the paint was still wet. Officer
England transported Legatos to the location where appellant had been detained and she
identified him as the boy she had been following who was wearing black clothing.
       On July 9, 2014, the district attorney filed a petition charging appellant with five
counts of misdemeanor vandalism.
       On February 11, 2015, at appellant’s jurisdictional hearing, after the prosecution
rested, the court denied the defense request to dismiss the petition. The defense then
rested without presenting any evidence and the court sustained the five counts of
vandalism.
       On March 17, 2015, the court placed appellant on probation and committed him to
juvenile hall for 30 days with a release on home commitment for 30 days.
       Appellant’s counsel has filed a brief which summarizes the facts, with citations to
the record, raises no issues, and asks this court to independently review the record.
(People v. Wende (1979) 25 Cal. 3d 436.) Appellant has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.


                                          DISPOSITION
       The judgment is affirmed.




                                              3.